DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Dawsey on 2/26/21.

2.	Please amend the claims as follows:
In claim 1, section C) iii) (b), amend as follows: 
(b) an [[apex]]attachment promoting region width (424) measured along the surface of the crown section (400) in a direction parallel to the vertical plane defined by the shaft axis (SA), wherein the attachment promoting region width (424) is at least as great as the difference between the crown apex x-dimension (416) and the distance Xcg; and

In claim 1, section C) iv) (a), amend as follows: 
(a) the 12 degree pitched up orientation crown apex (610) is located at [[the]]a peak height of the crown section (400) when the hollow body is positioned in a 12 degree pitched up orientation that includes an absolute lie angle of 55 degrees, a face angle of 0 degrees, and a pitch angle of 12 degrees up;


(a) the 12 degree pitched up orientation crown apex (610) is located at [[the]]a peak height of the crown section (400) when the hollow body is positioned in a 12 degree pitched up orientation that includes an absolute lie angle of 55 degrees, a face angle of 0 degrees, and a pitch angle of 12 degrees up;

Amend claim 7 as follows:
Claim 7. (currently amended) The aerodynamic golf club head of claim 1, wherein the post apex attachment promoting region (420) is composed of nonmetallic material, the attachment promoting region length (422) is at least as great as 75% of the crown apex setback dimension (412), the [[post apex]] attachment promoting region width (424) is at least fifty percent of a crown apex-to-toe dimension (418) measured from the crown apex (410) to the toewardmost point on the hollow body (110), and the projected area of the face portion (Af) is at least 8.3 square inches.

In claim 10, section C) ii) (b), amend as follows: 
(b) an [[apex]]attachment promoting region width (424) measured along the surface of the crown section (400) in a direction parallel to the vertical plane defined by the shaft axis (SA), wherein the attachment promoting region width (424) is at least as great as the difference between the crown apex x-dimension (416) and the distance Xcg; and


In claim 18, section C) iv) (a), amend as follows: 
(a) the 12 degree pitched up orientation crown apex (610) is located at [[the]]a peak height of the crown section (400) when the hollow body is positioned in a 12 degree pitched up orientation that includes an absolute lie angle of 55 degrees, a face angle of 0 degrees, and a pitch angle of 12 degrees up;

In claim 18, section C) iii) (b), amend as follows: 
(b) an [[apex]]attachment promoting region width (424) measured along the surface of the crown section (400) in a direction parallel to the vertical plane defined by the shaft axis (SA), wherein the attachment promoting region width (424) is at least as great as the difference between the crown apex x-dimension (416) and the distance Xcg; and



Allowable Subject Matter
3.	Claims 1, 4-10, 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a golf club head comprising the structure required by independent claims 1, 10 and 18. Specifically, each of the independent claims is directed to a high volume golf club (400cc +) with a defined top edge height, front to back dimension, and defined attachment promoting region lengths and widths. A relationship between the club’s drop contour area and projected area of the face portion is claimed in linear expression. Claims 1 and 10 further require defined apex to rear radius of curvature, and claim 18 a front to back horizontal separation distance. The claimed structure contributes to improved aerodynamic properties that reduce drag by delaying airflow separation over the crown portion, which results in increase club head speed due to the reduced drag forces.  One having ordinary skill in the art, moreover, would not have found it obvious to modify a traditional aerodynamic (i.e. 203-r7 XR driver), in the manner as claimed, without the aid of applicant's specification.  


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Roger (US Pub. No. 2013/0079172) and Takechi (US Pub. No. 2014/0155193).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711